      Case: 1:19-cv-05312 Document #: 42 Filed: 12/16/20 Page 1 of 3 PageID #:157




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ANJANETTE YOUNG,                              )
                                              )
                              Plaintiff,      )
                                              )
-vs                                           )                    Case No.: 19-cv-05312
                                              )
THE CITY OF CHICAGO; CHICAGO POLICE           )
OFFICERS ALAIN APORONGAO, STAR NO.            )
4871; ALEX WOLINSKI, STAR NO. 2605;           )
BRYAN MORDAN, STAR NO. 11437;                 )
GABRIEL CRUZ, STAR NO. 2844; MICHAEL ORTA, )
STAR NO. 11485; JOSEPH LISCIANDRELLO;         )
STAR NO. 119362; MICHAEL DONNELLY,            )
STAR NO. 13784; TITO JIMENEZ, STAR NO. 14955; )
FILIP BIENIASZ, STAR NO. 15454; NIKOLA SARIC, )
STAR NO. 18200; CODY MALONEY, STAR NO. 13032;)
ERIC ACEVEDO, STAR NO. 13560;                 )
OFFICER FRENCH,STAR NO. 15013; OFFICER VILLA,)
STAR NO. 14319,                               )
                                              )
                              Defendants.     )


     DEFENDANTS’ SUPPLEMENT IN SUPPORT OF ITS MOTION FOR SANCTIONS

        Defendants City of Chicago (“Defendant City”), by and through its attorney, Mark A.

Flessner, Corporation Counsel of the City of Chicago, and the Individual Defendants, by and

through one of their attorneys, Nathan Shine, Assistant Corporation Counsel, hereby

supplement their Motion for Sanctions. In support of this supplement, Defendants state as

follows:

1.      On December 14, 2020, the Court issued the following order in connection with the instant

motion, which stated in part:

        The Court will set a further hearing in regards to the sanction motion shortly.




                                                1
     Case: 1:19-cv-05312 Document #: 42 Filed: 12/16/20 Page 2 of 3 PageID #:158




2.      While this case was dismissed, at plaintiff’s counsel’s request, on March 10, 2020, the

Court’s Agreed Confidentiality Protective Order, to which both sides agreed, clearly remained in

force. The motion outlined the conduct of plaintiff’s counsel, Kennan Saulter, as opposed to any

conduct of the plaintiff personally. See, e.g., Dkt. # 38 at ¶¶ 5, 6, 12, 15-16.

3.      Public reporting and social media postings provide evidence that plaintiff’s attorney either

willfully violated this Court’s Confidentiality Order or, as an Officer of the Court, acquiesced in

the violation of this Court’s order. (See Group Exhibit A, Public Reporting and Social Media

postings.)

4.      To date, Mr. Saulter has not responded to Counsel or the filings before this Court, but has

given public interviews regarding the motion filed on December 14.1

5.      Defendants file this supplement to clarify that they sought sanctions against Mr. Saulter as

the plaintiff’s attorney, not Ms. Young personally.

6.      In light of the fact that selected portions of video have been released, we hereby advise the

Court that the City intends to release the remaining videos in their entirety, with appropriate

redactions related to Plaintiff’s privacy. Defendants seeks leave of Court to release these videos,

to the extent that leave is required.



Dated: December 16, 2020                   Respectfully submitted,

                                           MARK A. FLESSNER
                                           Corporation Counsel of the City of Chicago

                                           By: /s/Marques Berrington
                                           Assistant Corporation Counsel
                                           2 North LaSalle Street, Suite
                                           Chicago, Illinois 60602

1
 See https://www.chicagotribune.com/politics/ct-chicago-raid-lightfoot-sanctions-20201215-
sc6kd7pukbgppgdtqfpsee7cha-story.html)



                                                       2
Case: 1:19-cv-05312 Document #: 42 Filed: 12/16/20 Page 3 of 3 PageID #:159




                           Phone- 312-744-6995
                           Atty. No. 632300
                           Counsel for Defendant City of Chicago

                           Respectfully submitted,
                           By: /s/Nathan Shine

                           Nathan Shine
                           Assistant Corporation Counsel
                           2 North LaSalle Street, Suite
                           Chicago, Illinois 60602
                           Phone- 312-744-4030
                           Atty. No. 6316753
                           Counsel for the Individual Defendants




                                     3
